Citation Nr: 0729392	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDING OF FACT

A mood disorder has been related by competent medical 
evidence to service-connected tinnitus.


CONCLUSION OF LAW

The veteran's mood disorder is causally related to service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In light of 
the favorable outcome of this appeal, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  

The veteran seeks service connection for an acquired 
psychiatric disorder.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

 Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In this case, the appellant clearly has a current disability.  
The veteran has been diagnosed with agoraphobia with panic 
attack, anxiety of unspecified type, and mood disorder.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service or service-connected disability.

The claims folder includes VA medical records authored by Dr. 
B.L.D. and R.B., LCSW, which indicate a diagnosis of mood 
disorder due to general medical condition (chronic tinnitus), 
with major depressive features.  The Board notes that the 
veteran is service connected for tinnitus and right ear 
hearing loss.

Accordingly, the Board concludes that the preponderance of 
the evidence supports the claim for service connection.  




ORDER

Entitlement to service connection for a mood disorder with 
major depressive features is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


